Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed June 24, 2019 has been entered.  Claims 45-64 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

CLAIM 54 Line 11 after “portions of the one” deleted [[ore]] and inserted --or--

Allowable Subject Matter
Claims 45-64 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to teach or disclose a blood filter and retrieval system or method of retrieving a blood filter comprising a retrieval device in combination with a filter device, as claimed, particularly wherein the filter comprises first and second filter devices diverging from a longitudinal middle section in opposite directions in an expanded configuration, wherein each filter structure comprises at least two elongated members with one or more links connected between the at least two elongated members at a longitudinal middle section thereof of each filter structure and portions of the links extending inwardly from the elongated members and wherein the retrieval device engages or is connectable to the one or more links.

	Sinai et al. (US 2008/0281149) discloses an embodiment of an expandable device comprising a first filter structure comprising at least two elongate members (1908), a second filter structure comprising at least two elongate members (1910) and links (1904) connected between elongate members of each respective filter structure, the links connected at a longitudinal middle section of the elongate members and extending inwardly from the elongated members to a midpoint (Figs 19A-C; para [0181-0184]).  However, Sinai fails to disclose the claimed retrieval member and method steps engaging the filter against a vessel wall of an implantation site and retrieving the as claimed.   
	Additional prior art of note includes: Thomas (US 2003/0208227) (Figs 8B-D); Kavteladze et al. (US 5,683,411) (Fig 1); Ostrovsky et al. (US 6,447,530) (Figs 11-14), and Suon et al. (US 2002/0045918).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
See also prosecution history of parent applications 15/144,709 and 12/303,545.  It is noted the patented parent claims fail to recite the retrieval member connectable to the filter structure by engaging a link of the filter as claimed in the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771